Appeal from an order of the Greene County Court denying an application for a writ of error coram nobis upon the grounds that appellant was not advised of his rights under section 480 of the Code of Criminal Procedure. It appears from an examination of the record that the lower court had before it the original minutes of the clerk of Greene County Court, bearing date the 17th of October, 1950, which showed that he was asked “Have you anything to say or any legal cause to show why the sentence of the court should not be pronounced upon you?” and to this, he answered “No,”. There is no merit to the contention of the appellant and it is not a proper subject for review by way of writ of error coram nobis. (People v. Sullivan, 3 N Y 2d 196.) Order of the Greene County Court affirmed. Mr. John C. Welsh, Jr., of Catskill, New York, was assigned by this court to represent defendant-appellant and is commended by the court for the preparation of the record on appeal, the brief and his oral argument. Bergan, J. P., Gibson, Herlihy and Reynolds, JJ., concur.